TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00817-CR


                                  Michaiah Sample, Appellant

                                                v.

                                  The State of Texas, Appellee




               FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-15-600084, THE HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due March 6, 2020. On counsel’s

motion and pursuant to the Court’s Blanket Order Extending Time to File Briefs, the time for

filing was extended to June 30, 2020. Appellant’s counsel has now filed a second motion,

requesting that the Court extend the time for filing appellant’s brief. We grant the motion for

extension of time and order appellant to file a brief no later than August 24, 2020. No further

extension of time will be granted and failure to comply with this order will result in the referral

of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on August 18, 2020.
Before Chief Justice Rose, Justices Baker and Kelly

Do Not Publish




                                               2